 

EXHIBIT 10.1




AMENDED REGISTRATION RIGHTS AGREEMENT




This Amended Registration Rights Agreement (this “Agreement”) is made and
entered into on August 2, 2010, between Global MobileTech, Inc, a Nevada
corporation (the “Company”) and the persons who have executed omnibus or
counterpart signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).  This Amended Registration Rights is an amendment to the
Registration Rights Agreement entered into in May 2010 between Matthew Riedel,
Hong Choo Lim and Valerie Looi.




RECITALS:




WHEREAS, the Company issued to the Purchasers, in compliance with Rule 505 of
Regulation D and/or Rule 903 of Regulation S under the Securities Act of 1933,
as amended (the “Securities Act”), to accredited and non accredited investors
and non-U.S. persons in a private placement offering , an aggregate of 145,270
shares of the Company’s common stock (the “Purchaser Shares”), par value $0.001
per share at the purchase price of $0.65 per share (the “Purchase Price”) and
72,635 common stock purchase warrants (the “Purchaser Warrants”), entitling the
holder to purchase one share of Common Stock for every two shares issued to the
Purchaser (the “Purchaser Warrant Shares”) until three (3) years after July 1,
2010, the final closing date of the private placement offering at an exercise
price of $1.00 per whole share of Common Stock.




WHEREAS, in connection with the sale and purchase of the Company’s securities in
the private placement offering, the Company shall enter into a Subscription
Agreement with each Purchaser (collectively, the “Subscription Agreements”) that
provides for the Purchaser and the Company to enter into a registration rights
agreement on the terms set forth herein; and




NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:




1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the following respective meanings:




“Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq Stock
Market, the New York Stock Exchange or the American Stock Exchange.




“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.


 

1




--------------------------------------------------------------------------------

 




“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.




“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.




“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.




“Effective Date” means July 1, 2010, the date of the final closing of the
private placement offering.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.




“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.




“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee.




“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.




“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.




“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(c), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

2




--------------------------------------------------------------------------------




“Purchaser Shares” has the meaning given it in the recitals of this Agreement.




“Purchaser Warrants” has the meaning given it in the recitals of this Agreement.




“Purchaser Warrant Shares” means the shares of Common Stock issuable upon
exercise of the 72,635 Purchaser Warrants.




The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.




“Registrable Securities” means the 145,270 Purchaser Shares and the 72,635
Purchaser Warrant Shares, but excluding (i) any otherwise Registrable Securities
that have been publicly sold or may be immediately sold under the Securities Act
either pursuant to Rule 144 of the Securities Act or otherwise during any ninety
(90) day period; (ii) any otherwise Registrable Securities sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
and (iii) any otherwise Registrable Securities that are at the time subject to
an effective registration statement under the Securities Act.




“Registration Effectiveness Date” means the date that is 230 days after the
Effective Date.

 

“Registration Event” means the occurrence of any of the following events:




(a)

the Company fails to file with the Commission the Registration Statement on or
before the Registration Filing Date;




(b)

the Registration Statement is not declared effective by the Commission on or
before the Registration Default Date;




(c)

after the SEC Effective Date, the Registration Statement ceases for any reason
to remain continuously effective or the Holders are otherwise not permitted to
utilize the prospectus therein to resell the Registrable Securities (including a
Blackout Period), for more than fifteen (15) consecutive calendar days, except
as excused pursuant to Section 3(a); or




(d)

the Registrable Securities, if issued, are not listed or included for quotation
on an Approved Market, or trading of the Common Stock is suspended or halted on
the Approved Market, which at the time constitutes the principal market for the
Common Stock, for more than two (2) full, consecutive Trading Days; provided,
however, a Registration Event shall not be deemed to occur if all or
substantially all trading in equity securities (including the Common Stock) is
suspended or halted on the Approved Market for any length of time.




“Registration Filing Date” means the date that is 110 days after the Effective
Date.




“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.




“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as





3




--------------------------------------------------------------------------------

such rule may be amended or supplemented from time to time, or any similar
successor rule that may be promulgated by the Commission.




“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.




“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.




“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.




“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.




“Trading Day” means any day on which such national securities exchange, the OTC
Bulletin Board or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.




2.

Term.  This Agreement shall terminate on the earlier of: (i) two years from the
Effective Date; (ii) such date on which all Registrable Securities held or
entitled to be held upon exercise by such Holder may immediately be sold under
Rule 144 during any ninety (90) day period; or (iii) the date otherwise
terminated as provided herein.




3.

Registration.




(a)

Registration on Form S-1.  The Company shall file with the Commission a
Registration Statement on Form S-1, or other applicable form, relating to the
resale by the Holders of all of the Registrable Securities, and the Company
shall use its commercially reasonable efforts to (i) make the initial filing of
the Registration Statement within 110 days after July 1, 2010 the final closing
of the private placement offering, and (ii) cause such Registration Statement to
be declared effective as soon as practicable after it is first filed; provided,
that the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section, or keep such registration
effective pursuant to the terms hereunder in any particular jurisdiction in
which the Company would be required to qualify to do business as a foreign
corporation or as a dealer in securities under the securities laws of such
jurisdiction or to execute a general consent to service of process in effecting
such registration, qualification or compliance, in each case where it has not
already done so. Notwithstanding the foregoing, in the event that the Commission
should limit the number of Registrable Securities that may be sold pursuant to
the Registration Statement, the Company may remove from the Registration
Statement such number of Registrable Securities as specified by the Commission
on behalf of all of the holders of Registrable Securities on a pro-rata basis.
 In such event, the Company shall give the Purchasers prompt notice of the
number of Registrable Securities excluded therefrom.







 

4




--------------------------------------------------------------------------------



(b)

Piggyback Registration.  Piggyback Registration rights shall apply to any
Registrable Securities that are removed from the Registration Statement as a
result of a requirement by the Commission.  If, after the SEC Effective Date,
the Company shall determine to register for sale for cash any of its Common
Stock, for its own account or for the account of others (other than the
Holders), other than (x) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (y) a registration relating solely to a Securities Act Rule 145 transaction
or a registration on Form S-4 in connection with a merger, acquisition,
divestiture, reorganization or similar event, then the Company shall promptly
give to the Holders written notice thereof (and in no event shall such notice be
given less than 20 calendar days prior to the filing of such registration
statement), and shall, subject to Section 3(c), include as a Piggyback
Registration all of the Registrable Securities specified in a written request
delivered by the Holder thereof within 10 calendar days after delivery to the
Holder of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other selling stockholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.




(c)

Underwriting.  If a Piggyback Registration is for a registered public offering
that is to be made by an underwriting, the Company shall so advise the Holders
of the Registrable Securities eligible for inclusion in such Registration
Statement pursuant to Section 3(b).  In that event, the right of any Holder to
Piggyback Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to sell
any of their Registrable Securities through such underwriting shall (together
with the Company and any other stockholders of the Company selling their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter selected for such underwriting by the
Company or such other selling stockholders, as applicable.  Notwithstanding any
other provision of this Section, if the underwriter or the Company determines
that marketing factors require a limitation on the number of shares of Common
Stock or the amount of other securities to be underwritten, the underwriter may
exclude some or all Registrable Securities from such registration and
underwriting. The Company shall so advise all Holders (except those Holders who
failed to timely elect to include their Registrable Securities through such
underwriting or have indicated to the Company their decision not to do so), and
indicate to each such Holder the number of shares of Registrable Securities that
may be included in the registration and underwriting, if any. The number of
shares of Registrable Securities to be included in such registration and
underwriting shall be allocated among such Holders as follows:




(i)

If the Piggyback Registration was initiated by the Company, the number of shares
that may be included in the registration and underwriting shall be allocated
first to the Company and then, subject to obligations and commitments existing
as of the date hereof, to all persons exercising piggyback registration rights
(including the Holders) who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and


 

5




--------------------------------------------------------------------------------



(ii)

If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company, then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who exercised such demand to the
extent of their demand registration rights, and then, subject to obligations and
commitments existing as of the date hereof, to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all persons
exercising piggyback registration rights (including the Holders) who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.




No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.




(d)

Other Registrations.  Before such date that is six months following the SEC
Effective Date, the Company will not, without the prior written consent of the
Majority Holders, file any other registration statement with the Commission or
request the acceleration of any other registration statement filed with the
Commission, and during any time subsequent to the SEC Effective Date when the
Registration Statement for any reason is not available for use by any Holder for
the resale of any Registrable Securities, the Company shall not, without the
prior written consent of the Majority Holders, file any other registration
statement or any amendment thereto with the Commission under the Securities Act
or request the acceleration of the effectiveness of any other registration
statement previously filed with the Commission, other than (i) any registration
statement on Form S-8 or Form S-4 and (ii) any registration statement or
amendment which the Company is required to file or as to which the Company is
required to request acceleration pursuant to any obligation in effect on the
date of execution and delivery of this Agreement.




(e)

Occurrence of Registration Event.  If a Registration Event occurs, then the
Company will make its best efforts to take whatever commercially reasonable
steps are necessary to terminate the Registration Default Period as rapidly as
possible.  The Registration Default Period shall terminate upon (i) the filing
of the Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Holders to effect
sales pursuant to the Registration Statement in the case of clause (c) of the
definition of Registration Event, and (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event.  In the event of any
delay in registration of the Registrable Securities that may be included and
sold by the Holders in the Registration





6




--------------------------------------------------------------------------------

Statement pursuant to Rule 415 solely as a result of a comment received by the
Commission requiring a limit on the number of Registrable Securities included in
such Registration Statement in order for such Registration Statement to be able
to avail itself of Rule 415.  The Company will use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Registrable Securities that have been cut back from being
registered pursuant to Rule 415 only with respect to that portion of the
Holders’ Registrable Securities that are then Registrable Securities 




(f)

Notwithstanding the provisions of Section 3(e) above, (a) if the Commission does
not declare the Registration Statement effective on or before the Registration
Effectiveness Date, or (b) if the Commission allows the Registration Statement
to be declared effective at any time before or after the Registration
Effectiveness Date, subject to the withdrawal of certain Registrable Securities
from the Registration Statement, and the reason for (a) or (b) is the
Commission’s determination that (x) the offering of any of the Registrable
Securities constitutes a primary offering of securities by the Company, (y) Rule
415 may not be relied upon for the registration of the resale of any or all of
the Registrable Securities, and/or (z) a Holder of any Registrable Securities
must be named as an underwriter, the Holders understand and agree that in the
case of (b) the Company may reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder.




4.

Registration Procedures for Registrable Securities.  The Company will keep each
Holder reasonably advised as to the filing and effectiveness of the Registration
Statement.  At its expense with respect to the Registration Statement, the
Company will:




(a)

prepare and file with the Commission with respect to the Registrable Securities,
a Registration Statement on Form S-1, or any other form for which the Company
then qualifies or which counsel for the Company shall deem appropriate and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended methods of distribution thereof, and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
to remain effective for a period of one year or for such shorter period ending
on the earlier to occur of (i) the sale of all Registrable Securities and (ii)
the availability under Rule 144 for the Holder to sell all of the Registrable
Securities within a 90 day period (the “Effectiveness Period”).  Each Holder
agrees to furnish to the Company a completed questionnaire in the form attached
to this Agreement as Annex A (a “Selling Shareholder Questionnaire”) not later
than three (3) Business Days following the date on which such Holder receives
draft materials of such Registration Statement;




(b)

if the Registration Statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;




(c)

prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 





7




--------------------------------------------------------------------------------



(d)

furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;




(e)

use its commercially reasonable efforts to register or qualify such registration
under such other applicable securities laws of such jurisdictions as any Holder
of Registrable Securities covered by such Registration Statement reasonably
requests and as may be necessary for the marketability of the Registrable
Securities (such request to be made by the time the applicable Registration
Statement is deemed effective by the Commission) and do any and all other acts
and things necessary to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, (ii) subject itself to taxation in any such jurisdiction, or (iii)
consent to general service of process in any such jurisdiction.




(f)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;




(g)

comply, and continue to comply during the Effectiveness Period, in all material
respects with the Securities Act and the Exchange Act and with all applicable
rules and regulations of the Commission with respect to the disposition of all
securities covered by such Registration Statement;




(h)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;





8




--------------------------------------------------------------------------------




(i)

use its commercially reasonable efforts to cause all the Registrable Securities
covered by the Registration Statement to be quoted on the OTC Bulletin Board or
such other principal securities market on which securities of the same class or
series issued by the Company are then listed or traded;




(j)

provide a transfer agent and registrar, which may be a single entity, for the
shares of Common Stock at all times;




(k)

cooperate with the Holders of Registrable Securities being offered pursuant to
the Registration Statement to issue and deliver, or cause its transfer agent to
issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;




(l)

during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and




(m)

take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement during the term of this Agreement.




5.

Suspension of Offers and Sales.  Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.




6.

Registration Expenses.  The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.




7.

Assignment of Rights.  No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b)





9




--------------------------------------------------------------------------------

such transferee or assignee agrees in writing to become subject to the terms of
this Agreement; and (c) such Holder notifies the Company in writing of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.




8.

Information by Holder.  Holders included in any registration shall furnish to
the Company such information as the Company may reasonably request in writing
regarding such Holders and the distribution proposed by such Holders including
an updated Selling Shareholder Questionnaire if requested by the Company.




9.

Indemnification.




(a)

In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, and the Company shall reimburse the Holder, and each such
director, officer, partner, underwriter and controlling person for any legal or
any other expenses reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, damage, liability, action or
proceeding; provided, that such indemnity agreement found in this Section 9(a)
shall in no event exceed the net proceeds from the private placement offering
received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company for use in the preparation thereof
or (ii) if the person asserting any such loss, claim, damage, liability (or
action or proceeding in respect thereof) who purchased the Registrable
Securities that are the subject thereof did not receive a copy of an amended
preliminary prospectus or the final prospectus (or the final prospectus as
amended or supplemented) at or prior to the written confirmation of the sale of
such Registrable Securities to such person because of the failure of such Holder
or underwriter to so provide such amended preliminary or final prospectus and
the untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the





10




--------------------------------------------------------------------------------

Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.




(b)

As a condition to including Registrable Securities in any registration statement
filed pursuant to this Agreement, each Holder agrees to be bound by the terms of
this Section 9 and to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, each of its directors, officers, partners, legal
counsel and accountants and each underwriter, if any, and each other person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which the Company or any such director or officer or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon an untrue
statement in or omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished by the Holder
for use in the preparation thereof, and such Holder shall reimburse the Company,
and such Holders, directors, officers, partners, legal counsel and accountants,
persons, underwriters, or control persons, each such director, officer, and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating, defending, or settling any such loss, claim,
damage, liability, action, or proceeding; provided, however, that indemnity
obligation contained in this Section 9(b) shall in no event exceed the amount of
the net proceeds received by such Holder as a result of the sale of such
Holder’s Registrable Securities pursuant to such registration statement, except
in the case of fraud or willful misconduct.  Such indemnity shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or any such director, officer or controlling person and shall survive
the transfer by any Holder of such shares.




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor





11




--------------------------------------------------------------------------------

an indemnifying party shall be liable for any settlement of any action or
proceeding effected without its consent.  No indemnifying party shall, without
the consent of the indemnified party, consent to entry of any judgment or enter
into any settlement, which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.  Notwithstanding anything
to the contrary set forth herein, and without limiting any of the rights set
forth above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim. Each indemnified party
shall furnish such information regarding itself or the claim in question as an
indemnifying party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.




(d)

If an indemnifying party does or is not permitted to assume the defense of an
action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.




(e)

If the indemnification provided for in Section 9(a) or 9(b) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.




(f)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.




(g)

Other Indemnification.  Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.





12




--------------------------------------------------------------------------------




10.

Rule 144.  For a period of at least 12 months following the Effective Date, the
Company will use its commercially reasonable efforts to timely file all reports
required to be filed by the Company after the date hereof under the Exchange Act
and the rules and regulations adopted by the Commission thereunder, and if the
Company is not required to file reports pursuant to such sections, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell
shares of Common Stock under Rule 144.




11.

Independent Nature of Each Purchaser’s Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and each Purchaser shall not be responsible
in any way for the performance of the obligations of any other Purchaser under
this Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute such Purchasers as a partnership,
an association, a joint venture, or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.




12.

Miscellaneous.




(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington, both substantive and remedial, without
regard to conflicts of law principles. Any judicial proceeding brought against
either of the parties to this Agreement or any dispute arising out of this
Agreement or any matter related hereto shall be brought in the courts of the
State of Washington.




(b)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.




(c)

Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.




(d)

No Inconsistent Agreements.  The Company has not entered, as of the date hereof,
and shall not enter, on or after the date of this Agreement, into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.




(e)

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof.





13




--------------------------------------------------------------------------------




(f)

Notices, etc.  All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if transmitted
by hand delivery, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by nationally recognized overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered (i) if transmitted by hand delivery, as of the date delivered, (ii) if
transmitted by facsimile or electronic mail, as of the date so transmitted with
an automated confirmation of delivery, (iii) if transmitted by nationally
recognized overnight carrier, as of the Business Day following the date of
delivery to the carrier, and (iv) if transmitted by registered or certified
mail, postage pre-paid, on the third Business Day following posting with the
U.S. Postal Service:




If to the Company to:




Global MobileTech, Inc.

25 West Cataldo, Suite A

Spokane, WA 99201

Attention:  Aik Fun Chong, CEO







If to a Purchaser:




to such Purchaser at the address set forth on the signature page hereto;




or at such other address as any party shall have furnished to the other parties
in writing.




(g)

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.




(h)

Counterparts.  This Agreement may be executed in any number of counterparts, and
with respect to any purchaser, by execution of an omnibus signature page to this
Agreement and the Subscription Agreement, each of which shall be enforceable
against the parties actually executing such counterparts, and all of which
together shall constitute one instrument.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.





14




--------------------------------------------------------------------------------




(i)

Severability.  In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




(j)

Amendments.  The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.




(k)

Limitation on Subsequent Registration Rights.  After the date of this Agreement,
the Company shall not, without the prior written consent of the Majority
Holders, enter into any agreement with any holder or prospective holder of any
securities of the Company that would grant such holder registration rights
senior or equal to those granted to the Holders hereunder.







[SIGNATURE PAGES FOLLOW]





15




--------------------------------------------------------------------------------




This Amended Registration Rights Agreement is hereby executed as of the date
first above written.







COMPANY:

 

         GLOBAL MOBILETECH, INC.

 

By:

 

 

Name:  Aik Fun Chong

 

Title:  Chief Executive Officer

 







[SIGNATURE PAGE OF PURCHASER FOLLOWS]








16




--------------------------------------------------------------------------------




This Amended Registration Rights Agreement is hereby executed by the
undersigned, as a Purchaser thereunder, as of the ____ day of ___________, 20__.







PURCHASER (Individual)

 

 

 

 

(Print Name)

 

PURCHASER (Entity)

 

By:

 

 

 

(Print Name)

 

 

(Print Title)

 

Address for notices:

 

 

 

 

 

 

City

State

Zip Code








17




--------------------------------------------------------------------------------

Annex A




GLOBAL MOBILETECH, INC.




Selling Securityholder Notice and Questionnaire




The undersigned beneficial owner of Registrable Securities of Global MobileTech,
Inc., a Nevada corporation (the “Company”), understands that the Company intends
to file with the Securities and Exchange Commission a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended, of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.




Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.




NOTICE




The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.




The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:




QUESTIONNAIRE

1.  Name:




 

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 




 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 

 

 

 

 




 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

 

 




 

18


--------------------------------------------------------------------------------

2.  Address for Notices to Selling Securityholder:

 

 

 

Telephone:

 

Fax:

 

Email:

 

 

Contact Person:

 

 




3.  Broker-Dealer Status:




 

(a)

Are you a broker-dealer?




                                                    Yes

 No




 

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?




                                                    Yes

No




 

   Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.




 

(c)

Are you an affiliate of a broker-dealer?




                                                    Yes

No




 

(d)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?




                                                    Yes

No




 

   Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.







4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:




Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of  the Company other than the securities
issuable pursuant to the private placement offering.




 

(a)

Type and Amount of other securities (other than the Registrable Securities)
beneficially owned by the Selling Securityholder:

 

 

 

 

 

 


 

19




--------------------------------------------------------------------------------




5.  Relationships with the Company:




Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.




 

State any exceptions here:

 

 

 

 




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.




By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.




IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.




Dated:

 

 

    Beneficial Owner:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




Global MobileTech, Inc.

25 West Cataldo, Suite A

Spokane, WA 99201

Attention: Aik Fun Chong

Facsimile: (509)  4683203








20